1

2

3

4

5

6
                               UNITED STATES DISTRICT COURT
7
                                      DISTRICT OF NEVADA
8
                                                ***
9
      JAMES CURTIS PHILLIPS,                             Case No. 2:16-cv-02709-JCM-BNW
10
                                       Petitioner,                     ORDER
11           v.
12
      BRIAN WILLIAMS, et al.,
13
                                    Respondents.
14

15

16          In this habeas corpus proceeding, the court entered, on February 5, 2018, an order
17   granting respondents’ motion to partially dismiss petitioner Phillips’s habeas petition. ECF
18   No. 14. When mailed to Phillips at High Desert State Prison, his mailing address of record
19   with the court , the order was returned as undeliverable with no forwarding address. ECF
20   No. 15. Likewise, a more recent notice advising Phillips of reassignment of his case to a
21   new magistrate judge was also returned as undeliverable. ECF No. 20.
22          It is apparent that Phillips is no longer at the address he has provided to the court
23   for purposes of this action. Before this case proceeds, the court will require him to file a
24   notice informing the court and the respondents of his new mailing address. See LR IA 3-
25   1 (“An attorney or pro se party must immediately file with the court written notification of
26   any change of mailing address…. Failure to comply with this rule may result in the
27   dismissal of the action, entry of default judgment, or other sanctions as deemed
28   appropriate by the court.”).
                                                     1
1           IT IS THEREFORE HEREBY ORDERED that the petitioner must, no later than 30

2    days from the entry of this order, file notice of his current mailing address.

3           IT IS FURTHER ORDERED that, if the petitioner does not comply with this order

4    within the time allowed, the court will dismiss this action.

5                 May 16,
            DATED THIS ___2019.
                           day of ______________________, 2019.
6

7
                                                JAMES C. MAHAN,
8                                               UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                   2
